ORDER

PER CURIAM.
James Kennedy, II, individually and as next friend of James Kennedy, III, (“Trey”) appeals the judgment of the Circuit Court of Jefferson County granting Defendants American Legion Post #253 and John Fisher’s Motions to Dismiss for lack of subject matter jurisdiction.
We have reviewed the briefs of the parties and the record on appeal and find no error in either of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).